CONCURRING AND DISSENTING OPINION BY
President Judge PELLEGRINI.
Counsel was appointed in 2006 by the then President Judge to represent a defendant convicted of homicide in a Post-Conviction Relief Act (PCRA)1 proceeding and he claims that his request to be paid counsel fees incurred in preparing for an evidentiary hearing resulting from a successful appeal were unjustly reduced. I disagree with that portion of the majority opinion2 that agrees with President Judge Dembe’s comment that “until the court signed an order awarding fees [Counsel] possessed nothing more than the hope [in the requested fee award].” I believe counsel is entitled to “payments that [were] necessary to provide fair compensation for representation” and before any requested fees can be reduced, counsel is entitled to notice and opportunity to be heard.
In Philadelphia, counsel fees are processed in accord with Philadelphia Criminal Rule 424 which provides that appointed counsel shall be compensated at $50.00 per hour for in-court time and $40.00 per hour for reasonable out-of-court time. Normally, compensation is limited to $4,000.00 where only one counsel has been assigned. However, the Rule does provide for payment in excess of that amount if time is reasonably expended:
... Payment in excess of the limits stated herein may only be made, if the Court to whom the application is made certifies to the President Judge that because of extraordinary circumstances set forth, such additional payments are necessary to provide fair compensation for representation. Any payment in excess of the above limits will be at the discretion of the President Judge....
Regarding the processing of payments, Philadelphia Criminal Rule 425 provides that the Deputy Court Administrator shall initially review the bill for mathematical calculation and bring unusual aspects to a reviewing judge. For homicide cases, the trial judge shall attach his recommendation to the President Judge. Philadelphia Criminal Rule 425(G)(1) provides the standards to determine appropriate compensation as follows:
*787In-Court time is that which counsel is actually engaged in Court representing the defendant in the assigned case in a judicial proceeding. Out-of-Court time is all other time reasonably expended in the representation of the defendant in the assigned case including time spent waiting in Court for the case to be reached. It is within the Judge’s discretion to determine whether time is reasonably spent. The Court in determining reasonableness may consider whether the time spent was necessary or whether less time consuming alternatives existed.
The payment for services in this appeal for which Counsel is seeking reimbursement is that portion of his legal bill representing the time he spent preparing for and conducting an evidentiary hearing ordered by the Superior Court in 2008. The evidentiary hearing was postponed four times before it began, none of which was requested by the defense. The hearing began on July 21, 2009, and after the first day of the evidentiary hearing, the continued hearing was postponed ten times before the hearing resumed; again, none of those postponements were requested by the defense. Nonetheless, each postponement and new listing required Counsel to re-prepare his case. The evidentiary hearing transcript length is 640 pages. Ultimately, the trial court denied relief and an appeal of this denial is currently pending before the Superior Court.
For services rendered between December 2008 and November 2012, Counsel submitted a bill for 198.75 hours for out-of-court preparation and 20 hours for in-court services for a total fee submission of $11,137.50. Counsel prepared this bill as he had in the past with .25 billing increments. The bill was then approved by the Court of Common Pleas Counsel Fees Unit and then sent to then President Judge Dembe.
President Judge Dembe, without notice to Counsel or an opportunity to respond by the trial judge, reduced the fee from the amount request to $6,672.50 or $4,465.00 less than requested. After the appeal was taken, President Judge Dembe explained that while she did not question the quality of legal services rendered by Counsel, on remand of the PCRA litigation, no new legal issues were raised, and Counsel used the same expert witness he used in the initial PCRA proceeding. She also questioned Counsel’s 15-minute billing increments for short clerical tasks performed such as telephone calls, correspondence and e-mails to various individuals. She also reduced Counsel’s fee based on “block billing” which made it difficult for the President Judge to assess how much time he spent on each task. The President Judge also disallowed compensation for local travel time and for time spent photocopying documents. She simply found that “The total hours he claimed to have spent on the case were simply too high considering the work he already had done.” (Tr. Ct., Slip Op., 4/18/13, at 4.) In conclusion, President Judge Dembe stated that her fee arrangement “allowed compensation for what would be a reasonable estimate of in court and out of court time in the instant case.” (Id. at 4-5).
President Judge Dembe found, and the majority essentially agrees, albeit on a different basis, that there is no protected interest in having his fees paid and that Counsel “possessed nothing more than the hope” in having his fees approved. The majority instead finds that because the local rules do not provide a hearing, “Counsel does not claim that he has ever been granted, nor does he claim others have been given a hearing on fee requests. Having voluntarily submitted to a process *788where hearings are not contemplated, Counsel implicitly agreed to the process and may not now be heard that the process is inadequate.” Majority Opinion, p. 782.
I dissent from that portion of the majority opinion because, ignoring that he represents that he has been paid in the past, just because counsel accepts an appointment does not mean he or she has waived the ability to seek redress for the nonpayment of fees for time spent in the fair representation of his or her client. If that were so, then appointed counsel could not challenge if the appointing court decided not to pay any fees whatsoever. Unlike the majority, which essentially agrees with President Judge Dembe that, because if all that Counsel had in fees for work expended was a “hope” that he would be paid, the President Judge could deny appointed counsel fees for any reason, know or unknown, proper or improper, because no explanation has to be given and no redress could be sought.
Instead of a “hope” that counsel fees will be paid, I would hold that Counsel has a property right to fees for time spent “necessary to provide fair representation.” Because Counsel has a property right, due process demands that he be given “some sort of hearing” to determine whether the payments for time he expended are necessary for fair representation. That does not mean that appointed counsel are entitled to a full blown hearing to reduce counsel fees. .All that is required before fees are reduced is that appointed counsel should be notified in writing of the reasons for the reduction giving reasons for the denial similar to those set forth in her opinion and Counsel be given an opportunity to respond in writing. The President Judge can then deny or grant the request for additional fees and provide additional written reasons for the denial if necessary. Our review from that determination would then be an abuse of discretion standard.3
Accordingly, I respectfully concur in part and dissent in part.
Judge LEAVITT joins in this concurring and dissenting opinion.

. 42 Pa.C.S. §§ 9541-9546.


. I agree with the majority that the President Judge is acting as a court administrator in exercising her discretion regarding payment of services rendered by a court-appointed at-tomey giving us jurisdiction pursuant to Section 762(a)(4) of the Judicial Code, 42 Pa.C.S. § 762(a)(4). Counsel has a right to appeal and the Fee Award is a final appealable order.


. Philadelphia Criminal Rule 425(F)(2) establishes a procedure for the review of a counsel’s request for a fee in excess of $4,000. It states, in relevant part, as follows:
Where such a sum is requested in counsel’s petition, the Trial Judge shall forward the petition to the Deputy Court Administrator for Fiscal Affairs for submission to the President Judge. The Trial Judge shall attach his recommendation to the petition and a brief statement in support thereof.
Phila.Crim.R. 425(F)(2) (emphasis added).
Accordingly, to evaluate the merits of a counsel’s fee petition, the President Judge is expected to receive the recommendation of the trial judge who observed the petitioner’s work. Presumably, that recommendation would be forwarded to counsel who could then respond and then the President Judge could resolve the matters on the papers before her and would give counsel the opportunity to be heard as to any reduction in the amount. If, notwithstanding the recommendation of the trial judge, the President Judge decided not to approve that amount, the procedure outlined above would have followed.
Here, the trial judge who presided over 99% of the PCRA proceedings on which Counsel worked for several years, left the bench just before the decision was rendered. Accordingly, the President Judge never received a recommendation and "brief statement in support thereof” from the trial judge on Counsel’s petition. Given this deviation from the procedure required by Phila.Crim.R. 425(F)(2), for that reason alone, it was incumbent upon President Judge Dembe to give Counsel an opportunity to be heard before reducing his requested fee.